   Case 15-00540-SMT    Doc 231    Filed 06/26/19 Entered 06/26/19 07:51:22   Desc Main
                                  Document Page 1 of 4

The document below is hereby signed.

Signed: June 25, 2019




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                                  )
                                           )
    STUART MILLS DAVENPORT,                )     Case No. 15-00540
                                           )     (Chapter 13)
                        Debtor.            )     Not for publication in
                                           )     West’s Bankruptcy Reporter.

                     MEMORANDUM DECISION AND ORDER RE
                   ATTORNEY’S FEES IN THE DISTRICT COURT

         The creditors Babak Djourabchi and Monica Welt have filed a

    Motion to Supplement Record in Opposition to Motion to Modify

    Plan and for Allowance of Fees (Dkt. No. 227), wherein they

    contend that they have been a prevailing party in the District

    Court case, because the District Court has dismissed several

    counts of the debtor’s Complaint.           However, it is still premature

    to make a ruling on whether Djourabchi and Welt are entitled to

    attorney’s fees in the District Court case.             For the reasons set

    forth below, the court will defer ruling on the issue of

    attorney’s fees in the District Court case until the District

    Court case has concluded.

         The court held in the Memorandum Decision and Order re

    Motions in Limine (Dkt. No. 168), that the right to attorney’s
Case 15-00540-SMT   Doc 231    Filed 06/26/19 Entered 06/26/19 07:51:22   Desc Main
                              Document Page 2 of 4


 fees in the District Court case are dependent upon whether

 Djourabchi and Welt are successful in showing that they had a

 right to foreclose.     There was confusion as to what the court

 meant when it said that attorney’s fees were dependent upon the

 prevailing party.     This memorandum decision will briefly clarify

 the court’s holding in the Memorandum Decision and Order re

 Motions in Limine.

      Under § 9 of the Deed of Trust, Djourabchi and Welt are

 entitled to attorney’s fees where (1) the debtor fails to perform

 under the agreement; (2) “there is a legal proceeding that might

 significantly affect Lender's interest in the Property and/or

 rights under this Security Instrument (such as a proceeding in

 bankruptcy, probate, for condemnation or forfeiture, for

 enforcement of a lien which may attain priority over this

 Security Instrument or to enforce laws or regulations)”; or (3)

 the debtor abandons the Property.          Nowhere in the Note or the

 Deed of Trust are attorney’s fees dependent upon Djourabchi and

 Welt prevailing in a proceeding.

      The court in its Memorandum Decision and Order re Motions in

 Limine, recognized that Djourabchi and Welt are only entitled to

 attorney’s fees if “there is a legal proceeding that might

 significantly affect Lender’s interest in the Property and/or

 rights under this Security Instrument.”           The court reasoned that

 if Djourabchi and Welt did not prevail in the District Court,


                                        2
Case 15-00540-SMT   Doc 231    Filed 06/26/19 Entered 06/26/19 07:51:22   Desc Main
                              Document Page 3 of 4


 then the District Court would have found that Djourabchi and Welt

 did not have the right to foreclose on the debtor, and the action

 would not “significantly affect [their] interest” because they

 would not have had an interest to be affected.             The court also

 recognized that awarding attorney’s fees under these

 circumstances would go against public policy.             The court was not

 establishing a rule that placed prevailing on some preliminary

 issue in the action as a an adequate basis for an award of

 attorney’s fees.

      Accordingly, if the District Court finds that Djourabchi and

 Welt were protecting an interest, they would be entitled to

 attorney’s fees for protecting that interest.             If, however, the

 District Court finds that Djourabchi and Welt had no interest to

 protect, they would not be entitled to attorney’s fees.

      The District Court case is still pending.             While some counts

 have been dismissed, those counts have not been dismissed with

 prejudice, and, as noted above, prevailing on those counts does

 not, in and of itself, grant Djourabchi and Welt a right to

 attorney’s fees.     Accordingly, it is premature at this time to

 decide the issue of attorney’s fees, insofar as it relates to the

 District Court case.

      It is thus

      ORDERED that the Motion to Supplement Record in Opposition

 to Motion to Modify Plan and for Allowance of Fees (Dkt. No. 225)


                                        3
Case 15-00540-SMT                                                                                  Doc 231                              Filed 06/26/19 Entered 06/26/19 07:51:22   Desc Main
                                                                                                                                       Document Page 4 of 4


 is DENIED without prejudice to Djourabchi and Welt applying for

 any attorney’s fees to which they may be entitled upon the

 conclusion of the District Court case.

                                                                                                                                                           [Signed and dated above.]

 Copies to: Recipients of e-notification of filings.




 R:\Common\TeelSM\TTD\Davenport\Attorney's fees clarification and deny to consider district court fees Order_Stuart Davenport_v2.wpd
                                                                                                                                                 4
